Order filed April 11, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01046-CV
                                    ____________

      IN THE INTEREST OF D.M.K., C.A.A.K., J.J.K., AND J.A.K., children


                      On Appeal from the County Court at Law
                            Washington County, Texas
                         Trial Court Cause No. CCL-6454


                                        ORDER

      This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). On March 26,
2012, this court granted appellant’s request for a supplement reporter’s record The
supplemental reporter’s record was due April 9, 2012. See Tex. R. App. P. 35.1(b);
28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be brought
to final disposition within 180 days of the date the notice of appeal is filed. See Tex. R.
Jud. Admin. 6.2(a) (effective May 1, 2012). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App. P.
35.3(c). The trial court must direct the court reporter to immediately commence the
preparation of the reporter’s record and must arrange for a substitute reporter, if
necessary. See Tex. R. App. P. 28.4(b)(1).

       Because the supplemental reporter’s record has not been filed timely in this
accelerated appeal, we issue the following order:

       We order Marsha Burns, the official court reporter, to file the record in this appeal
on or before April 20, 2012. If Marsha Burns does not timely file the record as ordered,
the court will issue an order requiring her to appear at a hearing to show cause why the
record has not been timely filed and why she should not be held in contempt of court for
failing to file the record as ordered. Contempt of court is punishable by a fine and/or
confinement in jail.

       Appellant’s brief is due 7 days after the supplemental reporter’s record is filed.



                                      PER CURIAM




                                             2